EXHIBIT 10.27
 
THIS PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE.  THE NOTE IS BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION
UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).  THE NOTE IS “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS IT IS
REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT, AND THE COMPANY
RECEIVES AN OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY
REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.
 
PROMISSORY NOTE
 

$55,000    As of October 15, 2012

 
THIS PROMISSORY NOTE (this “Note”) is issued by Enterologics, Inc., a Nevada
corporation (the “Company”), to Corporate Debt Consultants LLC with an address
at 2071 Flatbush Avenue Suite 166 Brooklyn, NY 11234 (the “Holder”).
 
ARTICLE I
 
Section 1.01   Principal.  For value received, the Company hereby promises to
pay on April 15, 2013 (the “Maturity Date”), or earlier under certain
conditions, to the order of the Holder, in lawful money of the United States of
America and in immediately available funds, the principal sum of  Fifty Five
Thousand Dollars ($55,000) (the “Principal Amount”).
 
Section 1.01.1   Due Date.  The entire loan and accrued interest is due and
payable on the due date (six months form date of loan) or earlier, from the
first proceeds the Company receives from the sale of any class of securities
through a private offering of equity or debt or through a registration statement
that has been declared effective by the SEC.


Section 1.02    Interest. Interest shall accrue on the Principal Amount at the
rate of six percent (6%) per annum (computed on the basis of a 365-day year and
the actual days elapsed) from the date of this Note until the Principal Amount
is repaid in full.
 
Section 1.02.1  Compliance with Usury Laws. Notwithstanding any provision
contained herein to the contrary, the total liability of the Company for payment
of interest pursuant hereto, including late charges, shall not exceed the
maximum amount of such interest permitted by law to be charged, collected, or
received from the Company, and if any payments by the Company include interest
in excess of such a maximum amount, the Holder shall apply such excess to the
reduction of the unpaid Principal Amount, or if none is due, such excess shall
be refunded.
 
Section 1.04   Right to Prepay.  The Company shall have the right to prepay all
or any portion of the Principal Amount and all accrued interest thereon (the
“Prepaid Amount”) at any time, on or before the Maturity Date, without penalty
or premium.


 
1

--------------------------------------------------------------------------------

 


ARTICLE II.


Section 2.01  Representations and Warranties of the Holder.  The Holder hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:


(a)           The Holder understands that this Note has not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) or
registered or qualified under any the securities laws of any state or other
jurisdiction, and is a “restricted security,” and cannot be resold or otherwise
transferred unless it is registered under the Securities Act, and registered or
qualified under any other applicable securities laws, or an exemption from such
registration and qualification is available.


(b)           The Holder is acquiring this Note for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part, and no other person has a direct or indirect beneficial interest in
this Note or any portion thereof.  Further, the Holder does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to this Note for which the Holder is subscribing or any part of thereof.


(c)           The Holder has full power and authority to enter into this Note,
the execution and delivery of this Note has been duly authorized, and this Note
constitutes a valid and legally binding obligation of the Holder.


(d)           The Holder is not subscribing for this Note as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by person previously not known to the Holder in connection
with investment.


(e)           The Holder is (i) experienced in making investments of the kind,
(ii) able, by reason of the business and financial experience of its officers
(if an entity) and professional advisors (who are not affiliated with or
compensated in any way by the Company or any of its affiliates or selling
agents), to protect its own interests in connection with the transactions
described in this Note, and the related documents, and (iii) able to afford the
entire loss of its investment in this Note.


(f)            The Holder has the financial ability to bear the economic risk of
its investment, has adequate means for providing for his current needs and
personal contingencies and has no need for liquidity with respect to its
investment in this Note.
 
(g)           The Holder is an “accredited investor” as that term is defined in
Rule 501 of the General Rules and Regulations under the Securities Act.
 
 
2

--------------------------------------------------------------------------------

 

ARTICLE III.


Section 3.01  Representations and Warranties of the Company.  The Company hereby
acknowledges, represents and warrants to, and agrees with, the Holder as
follows:


(a)           Organization.  The Company is a company duly organized, validly
existing, and in good standing under the laws of the State of Nevada. The
Company has all requisite power to own, operate and lease its business and
assets and carry on its business as the same is now being conducted.


(b)           Corporate Power and Authority. The Company has all requisite power
and authority to enter into and deliver this Note and to consummate the
transactions contemplated hereby.  The execution, delivery, and performance of
this Note by the Company and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action and no other action or
proceeding on the part of the Company is necessary to authorize the execution,
delivery, and performance by the Company of this Note and the consummation by
the Company of the transactions contemplated hereby.


ARTICLE IV.


Section 4.01  Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”) (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) an
Event of Default shall be deemed to have occurred:


(a)           Default in the payment of the Principal Amount on the Maturity
Date, which default has not been cured within 10 days after its due date by
acceleration or otherwise; or


(b)           Default in the payment, when due or declared due, of any interest
payment hereunder, which default has not been cured within 10 days after its due
date by acceleration or otherwise; or


(c)   The Company files for relief under the United States Bankruptcy Code (the
“Bankruptcy Code”) or under any other state or federal bankruptcy or insolvency
law, or files an assignment for the benefit of creditors, or if an involuntary
proceeding under the Bankruptcy Code or under any other federal or state
bankruptcy or insolvency law is commenced against the Company, and has not been
resolved in a period of thirty (30) days after such commencement.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           The Company does  not deliver to the Lender the 500,000 shares of
its common stock within the time period agreed to in Section 1.02.1    above
 
(e)           The Company omits the Holder of this Note from a Registration
Statement and has not received expressed written consent of the Holder of this
Note to be so excluded.
 
Section 4.02   Effect of Default.  Upon the occurrence of an Event of Default as
set forth in Section 4.01, the Holder shall have the right to declare the
Principal Amount and all interest accrued thereon to be immediately due and
payable.
 
ARTICLE V.


Section 5.01   Notice.  All notices, requests, claims, demands and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given if delivered in person against written receipt,
by facsimile transmission, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):
 

  (i)  If to the Company:           Enterologics, Inc.     20 East Sunrise
Highway
Valley Stream New York 11581
      If to the Holder:         Corporate Debt Consultants LLC
2071 Flatbush Avenue suite 166
Brooklyn, NY 11234.v

                                                 
 
4

--------------------------------------------------------------------------------

 
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt.


Section 5.02    Governing Law.  This Note shall be deemed to be made under and
shall be construed in accordance with the laws of the State of New York without
giving effect to the principals of conflict of laws thereof.
 
Section 5.03   Severability.  The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.
 
 
Section 5.04   Construction and Joint Preparation. This Note shall be construed
to effectuate the mutual intent of the parties. The parties and their counsel
have cooperated in the drafting and preparation of this Note, and this Note
therefore shall not be construed against any party by virtue of its role as the
drafter thereof. No drafts of this Note shall be offered by any party, nor shall
any draft be admissible in any proceeding, to explain or construe this Note. The
headings contained in this Note are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Note.     
 
Section 5.05   Entire Agreement and Amendments.  This Note shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the Company and the Holder. This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no representations, warranties or commitments, except as set forth
herein.  This Note may be amended only by an instrument in writing executed by
the parties hereto.
 
Section 5.06  Counterparts.  This Note may be executed in multiple counterparts,
each of which shall be an original, but all of which shall be deemed to
constitute on instrument.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this Note as of the date first written above.


 

  ENTEROLOGICS, INC.          
 
By:
 /s/ Robert Hoerr     Name: Robert Hoerr               Corporate Debt
Consultants            
By:
 /s/ Alex Englard     Name: Alex Englard  

 
 
6

--------------------------------------------------------------------------------